Title: To Benjamin Franklin from Robert Morris, 27 May 1783
From: Morris, Robert
To: Franklin, Benjamin


          
            Sir
            Office of Finance 27th. May 1783
          
          It was my earnest Desire from the first Moment when it was known that the Troops of his
            most Christian Majesty were intended for this Continent to promote his Service and
            forward the Views and Interests of his faithful Servants— It would appear like an empty
            Boast to say that I was early and frequently useful to them nor would I hint any thing
            of that kind or of the improper Returns I have met with. My present Object is meerly to
            possess you of facts as far as they relate to the Kings Service. Shortly after the
            Commencement of my Administration I proposed supplying the Kings Troops by Contract but
            found Obstacles were raised and objections were made by such as I was induced to suppose
            were interested in opposing œconomical Arrangements and
            therefore I desisted— Very slight
            enquiry will determine whether the Expences of this Army have been Moderate or
            excessive— The enclosed Letter from me to the Intendant will explain one
              Transaction— I shall add to it only
            that the Intendant having refused to pay, a Suit was commenced against Mr. DeMars by
            Solomons the Broker for all the Bills which he sold to DeMars and to Debrassine. On the
            Trial it appeared not only that Mr. Debrassine was employed by Mr. De Mars in public and
            private Business but that the Monies obtained by Sale of all those Bills of Exchange
            were applied to private Purposes— The Jury were but a few Minutes out of Court and
            brought in their Verdict for the Principal Interest &ca. Indeed had the Intendant thought proper to
            enquire into the facts stated in my Letter to him I have no Doubt but that they and
            others of equal Importance would have appeared— Enclosed you have the Copy of a Letter
            which has fallen into my Hands and which will shew you Something of the Business which
            has been transacted by the French Administration— The original of this Letter is now in my Hands
            and can (at any Time) be delivered if necessary to the Minister or Consul of France
            here—
          I am to request Sir that you will have a Conference on the Subject of this Letter with
            General de Chattelleux. That Gentleman always appeared to me
            extremely Zealous and attentive to the King’s Interest, desirous of introducing Œconomy
            and opposed to Plans which entailed a profuse Expence— Should you after a Consultation
            with him think it would at all conduce to the Kings Interests I shall be glad that you
            would bring the Matter regularly before his Ministers who will I perswade myself cause
            the proper Investigations by which means the Crown will be better served on Subsequent
            Occasions.
          With perfect Respect I have the Honor to be Sir Your Excellency’s most obedient &
            humble Servant
          
            Robt Morris
            His Excellency Benjamin Franklin Esqr.
          
        